Exhibit 10.13

 

[gkqs0fi3tuf3000001.jpg]

_____________________

675 Massachusetts Avenue, 14th Floor

Cambridge, MA 02139

 

 

April 18, 2019

 

Mr. David P. Southwell

___________________

___________________

 

Dear Mr. Southwell:

This letter agreement sets forth the terms upon which Spero Therapeutics, Inc.,
a Delaware corporation (the “Company”), agrees to enter into an advisory
agreement with you (“Advisor”), effective upon your resignation from the Board
of Directors of the Company on the date hereof (the “Effective Date”). The
Company and Advisor (each, a “party” and together, the “parties”) hereby agree
as follows:

 

 

1.

As of the Effective Date, Advisor shall provide advisory services to the Company
(the “Services”) on matters relating to the business, strategy and operations of
the Company and its subsidiaries, as may be requested by the Company from time
to time, but in no event to exceed 60 hours in any given calendar year, prorated
for any partial calendar year during the Term (as defined below).

 

2.

The term of this Agreement shall commence as of the Effective Date and continue
until April 24, 2020; thereafter, this Agreement shall be automatically extended
and will continue in accordance with its terms until terminated by either party
upon three (3) days’ prior notice by either party to the other (the “Term”).

 

3.

In consideration of the Services to be provided, the Company shall pay the
Advisor an annual fee of $35,000, payable quarterly, in arrears, promptly
following the end of each calendar quarter, prorated for any partial calendar
quarter. Additionally, the Company shall reimburse Advisor for Advisor’s
reasonable business expenses incurred during the Term in connection with
Advisor’s duties hereunder.  Advisor will provide the Company, on a quarterly
basis, with summary documentation of his hours worked and verification of any
business expenses incurred.

 

--------------------------------------------------------------------------------

 

 

4.

Advisor’s Services constitute service as a Consultant, as defined under the
Company’s 2017 Stock Incentive Plan, as amended, and during the Term, Advisor’s
outstanding stock option to purchase 12,146 shares granted on March 30, 2018 and
outstanding stock option to purchase 6,073 shares granted on June 5, 2018 (the
“Options”) will remain exercisable and continue to vest, pursuant to their
terms.

 

5.

The Company has provided and shall provide Advisor with Confidential Information
(defined below). Advisor shall not, except as Advisor in good faith deems
appropriate to perform Advisor’s duties hereunder or as required by applicable
law or regulation, governmental investigation, subpoena, or in connection with
enforcing the terms of this Agreement (or any agreement referenced herein)
without limitation in time, communicate, divulge, disseminate, disclose to
others or otherwise use, whether directly or indirectly, any Confidential
Information regarding the Company or any of its subsidiaries or affiliates.
“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to the public (other than by
Advisor’s breach of the terms hereof or the terms of any previous
confidentiality obligation by Advisor to the Company) and that was learned or
developed by Advisor in the course of providing services to the Company or any
of its subsidiaries or affiliates, including (without limitation) any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
of the documents containing such Confidential Information. Advisor acknowledges
that such Confidential Information is specialized, unique in nature and of great
value to the Company and its subsidiaries or affiliates, and that such
information gives the Company and its subsidiaries or affiliates a competitive
advantage.

 

6.

All Advisor Developments are and shall be made for hire by Advisor for the
Company or any of its subsidiaries or affiliates. “Advisor Developments” means
any discovery, invention, design, method, technique, improvement, enhancement,
development, computer program, machine, algorithm or other work or authorship
that (i) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (ii) results from or is suggested by any
undertaking assigned to Advisor or work performed by Advisor for or on behalf of
the Company or any of its subsidiaries or affiliates, whether created alone or
with others, during or after working hours (including before the Effective
Date). All Confidential Information and all Advisor Developments shall remain
the sole property of the Company or any of its subsidiaries or affiliates.
Advisor has not acquired and shall not acquire any proprietary interest in any
Confidential Information or Advisor Developments developed or acquired during
the Term or during Advisor’s service with the Company before the Effective Date.
To the extent Advisor may, by operation of law or otherwise, acquire any right,
title or interest in or to any Confidential Information or Advisor Development,
Advisor hereby assigns to the Company all such proprietary rights. Advisor
shall, both during and after the Term, upon the Company’s request, promptly
execute and deliver to the Company all such assignments, certificates and
instruments, and shall promptly perform such other acts, as the Company may from
time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend the Company’s rights in
Confidential Information and Advisor Developments.

 

--------------------------------------------------------------------------------

 

7.

This letter agreement will be governed by the laws of the Commonwealth of
Massachusetts, without regard to conflicts of laws principles. This letter
agreement may be executed in counterparts, all of which together shall
constitute one and the same agreement. Any signature page delivered by facsimile
or electronic image transmission shall be binding to the same extent as an
original signature page. This Agreement and the Options constitute the entire
agreement between the parties and, as of the Effective Date, terminates and
supersedes any and all prior agreements and understandings (whether written or
oral) between the parties with respect to the subject matter of this Agreement.

If the foregoing terms are acceptable to you, please indicate your agreement by
in the space provided below and returning it to the undersigned at your earliest
convenience.

 

Regards,

 

/s/ Ankit Mahadevia, M.D.

Ankit Mahadevia, M.D.

Chief Executive Officer

 

ACKNOWLEDGED & AGREED AS OF APRIL 18, 2019:

 

/s/ David P. Southwell

David P. Southwell



 

 

 

